         Case 1:17-cr-00232-EGS Document 230 Filed 06/23/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                        Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                           Defendant


                       NOTICE OF DISCOVERY CORRESPONDENCE

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files with the Court its most recent discovery correspondence in

this case.


                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    United States Attorney
                                                    NY Bar No. 4444188

                                                    By: /s/ Jocelyn Ballantine
                                                    Jocelyn Ballantine
                                                    Assistant United States Attorney
                                                    CA Bar No. 208267
                                                    555 4th Street NW
                                                    Washington, D.C. 20530

Dated: June 23, 2020
Enclosure
       Case 1:17-cr-00232-EGS Document 230-1 Filed 06/23/20 Page 1 of 1




                                                      U.S. Department of Justice

                                                      Michael R. Sherwin
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                      June 23, 2020
Via Email
Sidney Powell
2911 Turtle Creek Blvd., Suite 300
Dallas, TX 75219
Jesse Binnall
Harvey & Binnall, PLLC
717 King Street
Suite 300
Alexandria, VA 22314
                Re:   United States v. Michael T. Flynn, 17-cr-00232 (EGS)
Dear Counsel:
        As we have previously disclosed, beginning in January 2020, the United States Attorney
for the Eastern District of Missouri has been conducting a review of the Michael T. Flynn
investigation. The enclosed document was obtained and analyzed by USA EDMO during the
course of its review. This page of notes was taken by former Deputy Assistant Director Peter
Strzok. While the page itself is undated; we believe that the notes were taken in early January
2017, possibly between January 3 and January 5. These materials are covered by the Protective
Order entered by the Court on February 21, 2018; additional documents may be forthcoming.
                                                      Sincerely,

                                                      MICHAEL R. SHERWIN
                                                      Acting United States Attorney

                                                By:         /s/
                                                      Jocelyn Ballantine
                                                      Assistant United States Attorney

Enclosure
